Citation Nr: 0018140	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  94-43 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for a disorder 
manifested by dizziness.  

3.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1979 to November 
1992.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an August 1993 
rating decision of the Montgomery, Alabama Regional Office 
(hereinafter "the RO") which, in pertinent part, denied 
service connection for an acquired psychiatric disorder, a 
disorder manifested by dizziness and for a cervical spine 
disorder.  The veteran has been represented throughout this 
appeal by the American Legion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Competent evidence reflecting the current existence of an 
acquired psychiatric disorder has not been shown.  

3.  There is no competent evidence linking any present 
disorder manifested by dizziness to the veteran's period of 
service.  

4.  The veteran's cervical strain has been reasonably shown 
to have had origins during active service.  




CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for an 
acquired psychiatric disorder is not well-grounded.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1999).  

2.  The claim for entitlement to service connection for a 
disorder manifested by dizziness is not well-grounded.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1999).  

3.  Cervical strain was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1995), and if so, 
whether the VA has properly assisted her in the development 
of her claims.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claim for 
service connection for cervical strain is well-grounded and 
that all relevant facts have been properly developed.  The 
Board observes that pursuant to her September 1994 VA Form 9, 
the veteran requested to be scheduled for a travel board 
hearing before a member of the Board.  The Board observes 
that in November 1994 the veteran was afforded a personal 
hearing at the RO.  The Board notes that in March 2000, the 
RO notified the veteran that she had been scheduled for a 
hearing before a member of the Board in May 2000.  The letter 
was returned from the United States Post Office as not 
deliverable as addressed.  In April 2000, the veteran was 
again notified, at an address provided by the accredited 
representative, that she was scheduled for a hearing before a 
member of the Board in May 2000.  The letter was returned 
with a notation that the forward time had expired.  A Florida 
address was provided.  The RO then forwarded notice of the 
scheduled hearing to the veteran at the Florida address.  The 
veteran was requested to indicate whether she would be unable 
to attend the hearing in May 2000 and to notify the RO if she 
desired a hearing at a Florida regional Office.  No response 
was received.  The Board observes that the United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court") has held in Hyson v. Brown, 5 Vet.App. 262 (1993), 
that it is the burden of the veteran to keep the VA appraised 
of his whereabouts.  The veteran has not provided the VA with 
an updated address and has not responded to letters sent by 
the RO regarding the requested hearing before a member of the 
Board.  The Board is satisfied, therefore, that the total 
clinical and other documentary evidence available is 
sufficient for appellate determination as to the issues 
presently on appeal.  As discussed below, the Board finds 
that the veteran's claims for service connection for an 
acquired psychiatric disorder and for a disorder manifested 
by dizziness are not well-grounded and that, therefore, there 
is no further duty to assist the veteran with development of 
such claims.  

I.  Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1999).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 38 C.F.R. §§ 3.307, 3.309 
(1999).  The disease entity for which service connection is 
sought must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

The Court has held that in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  

The veteran's service medical records indicate that at the 
time of a March 1984 examination, the veteran was noted to 
suffer from adjustment reaction with anxiety and depressive 
features since April 1981.  It was noted that it was 
"resolve[d]".  An August 1989 entry reported that the 
veteran reported that she was currently depressed.  The 
diagnosis was adjustment disorder, depressed and occupational 
problems.  An additional August 1989 entry related the same 
diagnosis.  A September 1989 entry indicated that the veteran 
complained of side effects from her medication.  The 
assessment, at that time, was situational adjustment disorder 
with depressed mood.  A September 1989 hospital narrative 
summary related an impression of adjustment disorder with 
depressed mood and occupational problems.  An October 1989 
entry indicated an assessment of depression, adjustment 
disorder and occupational problems.  A January 1990 hospital 
narrative summary related diagnoses of adjustment disorder, 
chronic, with moderately depressed mood and only minimal 
remission with current treatment.  Occupational problems were 
also diagnosed.  A March 1990 examination report indicated 
that the veteran suffered from an adjustment disorder with 
moderately depressed mood.  May 1992 treatment entries 
indicated assessment of an adjustment disorder.  

VA treatment records dated from December 1992 to May 1993 
indicated that the veteran was treated for several disorders.  
The veteran underwent a VA general medical examination in May 
1993.  The diagnoses included history of past depressive 
reaction.  

The veteran underwent a VA psychiatric examination in July 
1993.  It was noted that there was a history of a depression 
while in the service four years earlier.  The veteran denied 
any other depressions over her lifetime and indicated that 
she had never been hospitalized in psychiatry and was treated 
only as an outpatient.  She reported that during service she 
received psychotherapy and was given medication.  The veteran 
indicated that after a year and one-half, the depression 
disappeared and did not come back.  It was reported that the 
veteran had no complaints relevant to psychiatry.  She 
indicated that her sleep and appetite were good and that 
there was no excessive depression at present.  She also 
reported that she continued to overeat when under emotional 
stress, but that such tendency was not as great as when she 
was in the military.  The examiner indicated, as to 
diagnoses, that there was no diagnosis.  The examiner 
commented that although the veteran gave a history of 
depression several years earlier, there was no evidence of 
such condition at that time.  It was also noted that no 
treatment had taken place since that time.  The examiner 
remarked that while overeating was reported, the problem did 
not qualify for a diagnosis.  VA treatment records dated from 
June 1993 to September 1994 referred to treatment for 
disorders other than a psychiatric disorder.  

At the November 1994 hearing on appeal, the veteran testified 
that she was a very emotional person and that she had been 
called emotionally unstable during service by a physician.  
She reported that most of her problems related to trying to 
juggle working on the flight line with being a new mother.  
The veteran stated that such led to problems with depression.  
She indicated that she was under treatment for quite some 
time during service and also prior to her discharge.  The 
veteran testified that she did not continue treatment after 
her discharge from service.  She indicated that she was still 
a very emotional person, but that she thought her condition 
was mostly under control.  The veteran reported that she was 
not presently taking medication and that she did not have any 
problems with her adjustment disorder.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records do indicate that she was treated for variously 
diagnosed psychiatric disorders during her period of service.  
A March 1984 examination report noted that the veteran 
suffered from adjustment reaction with anxiety and depressive 
features since April 1981.  Also, an August 1989 treatment 
entry indicated diagnoses of adjustment disorder, depressed 
and occupational problems.  Additional diagnoses during the 
veteran's period of service included, situational adjustment 
disorder with depressed mood; adjustment disorder, chronic; 
and depression.  The Board observes, that subsequent to 
service, the veteran underwent a VA psychiatric examination 
in July 1993.  The examiner indicated, as to a diagnosis, 
that there was no diagnosis.  The examiner specifically 
commented that although the veteran gave a history of 
depression several years earlier, there was no evidence of 
such condition at that time.  The Board observes that there 
are no subsequent clinical records referring to treatment for 
any psychiatric disorders.  

The Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  The 
clinical and other probative evidence of record simply fails 
to indicate that the veteran presently suffers from an 
acquired psychiatric disorder.  Further, the Board notes that 
the veteran has alleged in statements on appeal that she 
presently suffers from such disorder which originated during 
her period of service.  However, the veteran is not 
competent, as a lay person, to establish that she presently 
suffers from such disorder, in terms of offering a 
substantiating medical diagnosis.  See Grotveit v. Brown, 5 
Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  Additionally, at the November 1994 hearing 
on appeal, the veteran reported that she did not continue 
treatment after her discharge from service and that she did 
not have any problems with her adjustment disorder.  In the 
absence of competent evidence establishing that the veteran 
suffers from the claimed disorder, the Board concludes that 
the veteran's claim for service connection for an acquired 
psychiatric disorder is not well-grounded.  Further, the 
Board finds the information provided in the statement of the 
case and other correspondence from the RO sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  Moreover, the veteran 
has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
might make the claim well-grounded.  Robinette v. Brown, 8 
Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

II.  Service Connection for a Disorder Manifested by 
Dizziness

The veteran's service medical records indicate that in August 
1992, she was seen with intermittent left ear pain with 
vertigo.  An additional August 1992 entry noted that the 
veteran complained of dizzy spells.  The assessment was mild 
upper respiratory infection.  

VA treatment records dated from December 1992 to May 1993 
indicated that the veteran was treated for several disorders.  
A December 1992 entry noted that the veteran reported dizzy 
spells since August.  A December 1992 consultation report 
noted that the veteran complained of transient episodes of 
vertigo from none to five to six in a day.  The assessment 
was resolving vertigo.  A January 1993 neurological 
evaluation indicated that the veteran was seen because of 
vertigo and lightheadedness.  The veteran reported that 
sometime in August 1992, before she was discharged from 
service, she had a sudden onset of vertigo which was not 
associated with any change in position.  The examiner 
indicated an impression of vertigo which had resolved.  The 
examiner commented that such could probably be secondary to 
an inner ear problem.  An April 1993 entry noted that the 
veteran complained of dizzy spells.  

A May 1993 neurological evaluation indicated that the veteran 
reported that she was still having episodes of vertigo about 
four to five times a month.  She reported that she would have 
a sudden onset of spinning with the whole surrounding area 
being darkened.  The examiner indicated an impression of 
possible simple-partial seizure.  It was noted that a 
complete neurological examination did not show any focal 
lateralizing signs.  A May 1993 report of an 
electroencephalogram indicated an impression of an awake and 
sleep record within normal limits.  

The veteran underwent a VA general medical examination in May 
1993.  The examiner indicated that the veteran's ears were 
normal and that the neurological evaluation was normal.  The 
diagnoses included dizziness, etiology unknown.  A July 1993 
VA psychiatric examination report noted that the veteran 
reported that in August 1992, she started having intermittent 
dizzy spells and that such were under investigation.  It was 
noted that an April 1993 entry gave an impression of simple 
partial seizures with further tests being planned.  VA 
treatment records dated from June 1993 to September 1994 
referred to other disorders.  

At the November 1994 hearing on appeal, the veteran testified 
that she was treated in service for dizziness starting in 
August 1992.  She indicated that she was having episodes of 
everything going black and spinning around for no apparent 
reason.  The veteran reported that she was given 
decongestants during service.  She stated that VA facilities 
did numerous neurological evaluations and blood work-ups as 
well as an electroencephalogram, but never found anything.  
The veteran noted that she was given medication to keep her 
from getting dizzy and that it did work, but that she was not 
presently on medication.  She indicated that she last had a 
dizzy spell about two weeks earlier.  The veteran testified 
that she was under no present treatment for dizziness.  

The Board has weighed the evidence of record.  It is observed 
that the record is without sufficient objective evidence 
supportive of a finding that the veteran's claimed disorder 
manifested by dizziness, became manifest or otherwise 
originated during her period of service.  The veteran's 
service medical records do indicate that she was seen in 
August 1992 with complaints of left ear pain with vertigo as 
well as complaints of dizzy spells.  An assessment of a mild 
upper respiratory infection was given at that time.  The 
Board observes that the first clinical indication of 
complaints of dizziness, subsequent to the veteran's period 
of service, was pursuant to a December 1992 entry, 
approximately a month after the veteran's separation from 
service, which indicated that she reported dizzy spells since 
August 1992.  A December 1992 consultation report indicated 
an assessment of resolving vertigo.  Additionally, the Board 
notes that a January 1993 neurological evaluation indicated 
that the veteran reported that sometime in August 1992, she 
had a sudden onset of vertigo which was not associated with 
any change in position.  The examiner, at that time, 
indicated an impression of vertigo which had resolved.  The 
Board observes that the reference to the onset of the dizzy 
spells in August 1992 was apparently based solely on the 
history provided by the veteran.  The Board observes that the 
Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by the examiner, does not constitute 
"competent medical evidence" satisfying the Grotveit v. 
Brown, 5 Vet.App. 91 (1993) requirement.  The Board also 
notes that although an examiner can render a current 
diagnosis based on his examination of the veteran, without a 
thorough review of the record, his opinion regarding etiology 
can be no better than the facts alleged by the veteran.  See 
Swann v. Brown, 5 Vet.App. 229, 233 (1993).  The Board 
observes that there is no indication that the examiners, 
pursuant to the above noted treatment entries, reviewed the 
record prior to noting such history.  Additionally, the 
examiners did not relate the diagnosed disorders to the 
veteran's period of service.  Further, the Board notes that 
although the service medical records do refer to complaints 
of dizziness in August 1992, the sole diagnosed disorder was 
a mild upper respiratory disorder.  

The Board further notes that a May 1993 neurological 
evaluation related an impression of a possible simple-partial 
seizure.  Also, a May 1993 VA general medical examination 
report indicated a diagnoses including dizziness, etiology 
unknown.  A July 1993 VA psychiatric examination report noted 
that the veteran reported having intermittent dizzy spells 
since August 1992.  See Swann.  The Board observes that the 
veteran has alleged in statements and testimony on appeal 
that a disorder manifested by dizziness originated during her 
period of service.  However, the veteran is not competent, as 
a lay person, to assert that a relationship exists between 
her periods of service and such disorder or to otherwise 
assert medical causation.  See Grotveit v. Brown, 5 Vet.App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  The Board observes that it is certainly within the 
province of the veteran to report that she had problems with 
dizziness during her period of service.  However, the 
credible and competent evidence of record does not adequately 
permit the diagnosing of such a chronic disability during her 
period of service, or otherwise relate the existence of the 
current disability to the veteran's period of service.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Additionally, the 
medical evidence of record simply fails to indicate any 
relationship or nexus between such disorder and the veteran's 
period of service.  See Caluza.  Further, there are no 
physician statements or treatment reports of record which 
offer the opinion that the evidence reasonably demonstrates 
such relationship.  In the absence of sufficiently probative 
evidence of disorder manifested by dizziness having origins 
during the veteran's period of service, the Board concludes 
that the veteran's claim for service connection for a 
disorder manifested by dizziness is not plausible and, 
therefore, not well-grounded.  Further, the Board finds the 
information provided in the statement of the case and other 
correspondence from the RO sufficient to inform the veteran 
of the elements necessary to complete his application for 
service connection.  Moreover, the veteran has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, might make the claim well-
grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

III.  Service Connection for Cervical Strain

The veteran's service medical records indicate that she was 
seen in February 1983 with complaints of pain in the left 
lateral neck after rapid movement.  A February 1983 
consultation report noted that the veteran was seen with 
acute muscle strain with most of the pain in the left 
cervical spine area.  The assessment was acute muscle strain.  
A March 1992 entry noted that the veteran was seen for pain 
in the left neck for one week.  The assessment was wry neck.  
An additional March 1992 entry noted that the veteran was 
treated for follow-up of a neck problem.  It was noted that 
things had improved and the veteran's neck rotated better.  
Another March 1982 entry indicated that the veteran had neck 
pain for the previous three weeks.  It was also noted that 
the veteran had a chronic history of neck pain.  The 
assessment included left upper trapezius pain.  An April 1992 
entry noted that the veteran was seen for cervical pain and a 
June 1992 entry indicated an assessment which included 
resolved cervical pain.  An August 1992 treatment entry noted 
that the veteran was seen for complaints including neck pain 
(chronic).  

VA treatment records dated from December 1992 to May 1993 
indicated that the veteran was treated for several disorders.  
The veteran underwent a VA general medical examination in May 
1993.  She reported that she injured her neck during service 
with radiation of the pain up to the back of her head.  The 
examiner noted that there was tenderness over C6-C7.  The 
diagnoses included cervical neck strain.  

VA treatment records dated from December 1992 to May 1993 
indicated that the veteran continued to receive treatment.  A 
September 1993 entry indicated that the veteran reported 
constant neck pain.  A September 1993 radiological report, as 
to the veteran's cervical spine, noted that there was no 
cervical lordosis and no fracture or dislocation noted.  An 
October 1993 consultation report indicated a provisional 
diagnosis of chronic neck pain.  A March 1994 entry noted 
that the veteran complained of left sided neck pain.  The 
impression included degenerative joint disease.  A September 
1994 entry related that the veteran complained of left 
shoulder pain and pain on radiation of the neck.  The 
assessment was left shoulder pain.  

At the November 1994 hearing on appeal, the veteran testified 
that she still had continued pain daily in her neck.  She 
reported that she was treated in service in 1981 or 1982 and 
then again in March 1992.  The veteran indicated that lifting 
her left shoulder was limited and that she would have pain 
lifting her arm above her head.  She stated that she was 
presently under treatment for her pain which went through the 
shoulder and back up through the neck.  

The Board observes that the veteran's service medical records 
indicate that she was treated for variously diagnosed 
cervical spine disorders during her period of service.  A 
February 1983 entry noted that the veteran complained of pain 
in the left lateral neck and related an assessment of acute 
muscle trauma.  A February 1983 entry noted that the veteran 
was seen for pain in the left cervical spine area and 
indicated an assessment of muscle strain.  Additionally, 
treatment entries in March 1992 referred to complaints of 
neck pain and indicated assessments including wry neck, left 
upper trapezius pain, and chronic neck pain.  Additionally, 
the Board observes that a May 1993 VA general medical 
examination report, less than a year after the veteran's 
separation from service, indicated diagnoses including 
cervical neck strain.  Subsequent treatment records referred 
to continued treatment for neck pain.  The Board observes 
that the medical evidence of record clearly indicates that 
the veteran was treated for complaints of neck pain during 
service with assessments referring to muscle strain.  
Further, the Board notes that the veteran has recently been 
diagnosed with cervical strain as indicated by the May 1993 
VA general medical examination report.  Therefore, the Board 
is of the view that to conclude otherwise than that the 
evidence is at least in equipoise as to whether cervical 
strain was incurred during the veteran's period of service 
would not withstand Court scrutiny on the basis of the 
evidence currently of record.  Accordingly, with resolution 
of reasonable doubt in favor of the veteran, the Board 
concludes that service connection for cervical strain is 
warranted.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  Service connection for a disorder manifested by 
dizziness is denied.  Service connection for a cervical spine 
disorder is granted.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

